Citation Nr: 0206907	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder.

(The issues of entitlement to service connection for organic 
brain syndrome, to include loss of memory, loss of 
concentration, and dizziness, as well as the claim for an 
initial rating in excess of 10 percent for headaches, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1955.  
Further, the record reflects he had additional service in the 
National Guard, to include periods of active duty for 
training and inactive duty training from July 1950 to August 
1950, in August 1956, in August 1975, in July 1976, in 
February 1977, from February 1978 to March 1978, in June 
1979, and from June 1983 to July 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  Service 
connection was granted for an adjustment disorder by a 
February 1998 rating decision, evaluated as 10 percent 
disabling, effective January 8, 1996.  This rating was 
subsequently increased to 30 percent, effective January 8, 
1996, by a June 1999 rating decision.  

The veteran's combined service-connected rating is 100 
percent, which has been in effect since January 8, 1996.  He 
is also in receipt of special monthly compensation based on 
being housebound, which has been in effect since January 8, 
1996.

This case was previously before the Board in October 1998 and 
February 2000.  In October 1998, the Board, among other 
things, remanded the issues currently on appeal for 
additional development.  Thereafter, in February 2000, the 
Board denied service connection for organic brain syndrome 
and an initial rating in excess of 10 percent for headaches.  
With respect to the adjustment disorder claim, the Board 
remanded the claim to insure that the RO adjudicated the 
claim under the new general rating for evaluating mental 
disorders, which was effective November 7, 1996.  If the 
veteran was not granted the full benefit, he was to issued a 
new Supplemental Statement of the Case.  However, the record 
reflects that the Supplemental Statement of the Case issued 
to the veteran in July 1999 included evaluation under the new 
formula, and listed both the "old" and the "new" schedular 
criteria.  

The Board also notes that veteran appealed the February 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a June 2001 Order the Court, in pertinent 
part, vacated the Board's decision regarding the organic 
brain syndrome and headaches claims, and remanded these 
issues to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  With respect to these issues, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's claim for an initial rating in excess of 30 
percent for his adjustment disorder has been completed.

2.  The veteran's adjustment disorder is manifest by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and psychoneurotic 
symptoms which resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  Further, the record reflects 
that his adjustment disorder is manifest by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

3.  The preponderance of the evidence is against the finding 
that the veteran's adjustment disorder is manifest by 
considerable impairment of social and industrial 
adaptability, or occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating in excess of 30 percent for the veteran's adjustment 
disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, , 
4.130, Diagnostic Code 9440 (2001); 38 C.F.R. § 4.131, 
Diagnostic Code 9440 (1996); Karnas v. Derwinski, 1 Vet. App. 
308 (1991); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the VCAA which became law on November 
9, 2000.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran multiples 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating by the 
Statement of the Case and the various Supplemental Statements 
of the Case.  As mentioned above, the July 1999 Supplemental 
Statement of the Case listed both the "old" and the "new" 
schedular criteria.  Further, the veteran has not identified 
any pertinent evidence that has not been obtained or 
requested by the RO.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  However, for the reasons stated above, the Board has 
found that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  The veteran's service medical records reflect, 
in part, that in April 1955 he was involved in an automobile 
accident as a passenger in a private vehicle, which hit a 
cement truck after the driver fell asleep at the wheel.  
Following this accident he was treated for a concussion of 
the brain, laceration of the scalp, and simple fracture of 
the nasal septum.  There appeared to be no sequale from the 
accident, other than nasal fracture and contusion around the 
right eye (for which service connection has been 
established).  A service medical record entry 9 days after 
the accident reflects that the veteran was doing well except 
for pain around the right eye.  Further, his psychiatric 
condition was clinically evaluated as normal on his May 1955 
discharge examination.

The record contains various post-service VA and private 
medical records, which, together, cover a period from 1967 to 
1999.  Among other things, these records reflect treatment 
and evaluation on various occasions for psychiatric problems.

Records dated in 1967 reflect that the veteran was 
hospitalized at a State Mental Hospital.  However, a January 
1968 VA medical examination noted that this hospitalization 
had been for alcoholism.  Psychiatric evaluation conducted in 
conjunction with this examination diagnosed alcoholism by 
history.  Further, it was noted that the results of 
psychological testing suggested an individual of quite 
limited intellectual capacity.  It was noted that in his 
responses to psychological test material, he was quite 
guarded and evasive, and gave evidence of wanting to deny any 
personal worries or concerns.  The general impression was of 
an individual who was probably experiencing considerable 
difficulty in maintaining himself in society because of 
limited mental and emotional resources.  It was opined that 
the veteran would have frequent stress symptoms.

In January 1996, the veteran filed a claim for multiple 
medical disabilities, claimed as secondary to his in-service 
motor vehicle accident.

The veteran underwent a VA post-traumatic stress disorder 
(PTSD) examination in February 1996.  At this examination, he 
described his in- and post-service symptomatology.  For 
example, it was noted that because of his nervousness and 
other associated psychological symptoms, as well as his 
earlier alcohol dependence, he had had some 25 jobs since his 
discharge, with a period of approximately 15 to 16 years of 
employment with one employer.  The examiner commented that it 
appeared that the veteran's psychological symptoms had had a 
mild to moderate impact on his employability, as well as a 
moderate impact on his ability to have interpersonal 
relationships.  

On mental status evaluation, the examiner noted that the 
veteran appeared in a timely fashion and was unaccompanied.  
The examiner also noted that the veteran was friendly and 
cooperative throughout the examination, and did not exhibit 
any characteristics associated with a person who would 
misrepresent.  The veteran was found to be well oriented as 
to time, place, and person.  In addition, his affect was one 
of flatness, with mild to moderate depression and moderate 
anxiety.  His mood appeared to be stable.  Further, he was 
able to pursue a goal idea without difficulty and showed no 
impairment or disability to deal in abstractions, nor did he 
show impairment of either recent or remote memory.  Moreover, 
his fund of general information was found to be fair.  It was 
noted that he was able to remember three objects after a 
lapse of some 10 minutes, and showed no disturbance of digit 
span.  There was no evidence of any tangentiality of thought 
nor underlying psychotic thought process.  Also, the examiner 
noted that the veteran denied any active suicidal ideation at 
the time of the evaluation, but did indicate that since he 
had been disabled, his outlook had been pessimistic.  While 
he thought about suicide, he had no suicide plan or active 
suicide thought.  The examiner further commented that the 
veteran's judgment and insight did not appear to be impaired.

In summary, the examiner commented that the veteran gave a 
history of psychological symptoms dating back to the time of 
military service.  The examiner further commented that these 
symptoms appeared to be a mixture of anxiety symptoms such as 
apprehension, nervousness with some pshysicological 
symptomatology, such as excessive perspiration, epigastric 
distress, and some periodic light-headedness.  There was also 
a mixture of several PTSD symptoms, such as recurrent 
nightmares, isolativeness, efforts to avoid thoughts and 
activities associated with wartime trauma, and exaggerated 
startle response.  As time went on, there had been an 
emergence of some depressive symptoms.  It was also noted 
that the veteran's alcohol dependence, which was in 
remission, began while he was in the military, with no 
previous history of excessive drinking, and appeared to have 
the purpose of suppressing anxiety.  Moreover, it was the 
examiner's impression, after spending several hours reviewing 
this case clinically, as well as the past medical 
information, that the veteran had a mild to moderate general 
anxiety disorder which began in the military, and continued 
to manifest at the present time.  Also, the examiner opined 
that the veteran's alcohol problem, now in remission, was 
associated with this anxiety disorder.

The veteran underwent a new VA PTSD examination in March 
1997.  On mental status examination, it was noted that the 
veteran was moderately developed and nourished, not in severe 
distress.  It was also noted that he had a long beard, and 
appeared neat and clean.  He had no difficulty in responding 
to the questions, although it was noted that he was quite 
circumstantial over the events that happened in the war.  
Also, he was found to be quite clear and coherent, but hard 
of hearing.  There was no indication of confabulation or any 
abnormal thought process.  Further, there was no indication 
of hallucinations or delusions.  His behavior was found to be 
somewhat sociable and cooperative without any indication of 
any hypermotor excitation or emotional retardation.  
Additionally, it was stated that his intelligence was 
probably below average as it related to his communication and 
use of language.  Nevertheless, he had no problems 
understanding and seemed to remain with reason.  He presented 
with guttural voice.  Moreover, he had indication of poor 
attention and concentration, with poor memory for remote and 
recent events.  His recall was also quite poor.  However, his 
insight and judgment seemed to be within acceptable range.  
In addition, it was noted that he understood the continuing 
impairment of his memory and recall, as well as what would 
happen to him in the future.  The veteran was found to be 
capable of managing his benefit payments, and was deemed 
competent for VA purposes.  Diagnosis following examination 
included adjustment disorder with mixed emotional feature; 
and cognitive impairment, etiology undetermined, to rule out 
residual effects of head injury.  Psychosocial and 
environmental problems were found to be moderate.  Global 
assessment of functioning (GAF) score was noted as 50/70.  It 
is noted that GAF scores of 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (DSM-IV) (which has 
been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).

The veteran subsequently underwent a VA mental disorders 
examination in July 1997, conducted by the same clinician who 
did the March 1997 PTSD examination.  At this examination, 
the examiner noted that the veteran's claim file was reviewed 
prior to this evaluation, including the prior March 1997 
examination.  The veteran described the circumstances of his 
in-service motor vehicle accident, and the problems he 
experienced thereafter.  In addition, it was noted that after 
the veteran's military service he drove a semi truck, was a 
contractor, and that this lasted until 1992 when he fell down 
and opened up the old hurt in his back.  The examiner 
diagnosed adjustment disorder, not otherwise specified, and 
stated that current GAF was 50, while GAF past year was 70.  
Moreover, the examiner opined that the veteran's adjustment 
disorder was directly related to his in-service motor vehicle 
accident.  

Service connection was granted for a nervous condition by a 
February 1998 rating decision.  An initial rating of 10 
percent was assigned, effective January 8, 1996.  The veteran 
appealed this decision to the Board, contending that a higher 
rating was warranted.

In accord with the Board's October 1998 remand directives, 
the veteran underwent a new VA mental disorders examination 
in December 1998.  At this examination, the veteran reported 
that subsequent to his discharge from service he had had 
chronic anxiety, sleep pattern disturbance, recurring 
nightmares that occurred once or twice a month.  He had also 
had increased sensitivity to stress, a tendency to isolate, 
problems with mood shifts and irritability, as well as 
difficulty with short and long term memory, attention span, 
and comprehension.  The veteran reported that his anxiety and 
depression had had moderate impact on his employability and 
interpersonal relationships.  

On mental status examination, it was noted that the veteran 
appeared in a timely manner, and that he was appropriately 
attired.  It was also noted that he was friendly and 
cooperative throughout the interview.  The veteran was found 
to be well oriented as to time, place, and person.  Regarding 
affect, it was noted that he showed moderate depression, 
moderate anxiety, with stable mood.  He was able to follow a 
goal idea without difficulty, and there was no evidence of 
any thought fragmentation or underlying thinking disorder.  
Abstract conceptualization was found to be intact, and his 
fund of general information was found to be fairly good.  His 
intelligence was judged as average or above.  Recent memory 
showed mild difficulty, while long term memory did not show 
any marked impairment.  Comprehension of simple mathematics 
was found to be mildly impaired, as was abstract 
conceptualization.  Delusions, hallucinations, suicidal 
ideation, and obsessive-compulsive characteristics were all 
found to be absent.  However, there was some indication of 
reduced attention span.  Additionally, insight was found to 
be partially impaired.  Still, judgment was found to be 
intact, with ability to manage financial matters without 
assistance.  The examiner also commented that the veteran's 
psychological profile was characterized by chronic anxiety, 
with acute anxiety episodes, moderate depression, and some 
mood shifting.  Diagnoses following examination included 
generalized anxiety disorder, moderate severity, chronic, 
service-connected; and alcohol dependence, secondary to 
generalized anxiety disorder, in remission.  With respect to 
psychosocial and environmental problems, it was stated that 
his current stressors were moderate to severe, physical 
disabilities secondary to emphysema; past stressors, moderate 
to severe, combat zone exposure.  GAF score was 55.  It is 
noted that GAF scores of 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The veteran underwent a new VA mental disorders examination 
in April 1999.  At this examination, the examiner indicated 
that the veteran's claims file had been reviewed.  The 
veteran's various medical problems were also summarized.  
Further, the veteran reported forgetting a lot of things, and 
that his memory problems were getting worse.  It was noted 
that he was not able to remember short-term events 
especially.  He attributed his memory problems to his in-
service motor vehicle accident.  Regarding his occupational 
history, he reported that he had done construction; operating 
heavy equipment and also involving irrigation wells after the 
service; after which he became a contractor for a mailing 
system from 1978 through 1992.  He allegedly fell down in 
June 1992, which opened up an old back injury, and apparently 
forced him to retire.  At about the same time, or the early 
part of 1993, he started experiencing severe breathing 
problems, and was started on oxygen.  It was stated that this 
lung problem contributed to his difficulty in maintaining day 
to day activities.

On mental status examination, the veteran was found to be 
fairly well-developed and nourished, in no acute distress.  
It was noted that he was balding, but maintained long hair 
and a long beard.  He was found to be appropriately dressed 
and groomed, maintaining good eye contact, without any 
indication of abnormal impulses or abnormal thoughts.  In 
addition, he was found to have adequate hygiene.  His speech 
was found to be clear and coherent, with orientation to name, 
date, time, place, and to the present situation.  
Nevertheless, his memory was found to be impaired, especially 
on the short-term events, but he was able to provide a 
history of his longitudinal lifestyle and activities.  He had 
no indication of panic attack.  Further, he had no indication 
of any impaired impulse control.  It was noted that the 
veteran reported that he had sleep impairment as a result of 
his chronic pain and headache.  He denied any suicidal or 
homicidal ideations.  He had no impairment of thought 
processes.  Moreover, his interaction and communication were 
found to be appropriate.  His insight and judgment were found 
to be intact.  Also, his mood was found to be quite 
depressed, and that his affect was appropriate to his mood.  
Diagnoses following examination included adjustment disorder, 
not otherwise specified, service-connected, secondary to his 
motor vehicle accident.  GAF score was 60.

A 30 percent rating was subsequently assigned for the 
veteran's adjustment disorder by a June 1999 rating decision, 
effective January 8, 1996.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's adjustment disorder was originally evaluated 
under Diagnostic Code 9440, as it existed pursuant to 38 
C.F.R. § 4.132 prior to November 7, 1996.  Under the previous 
regulations, a 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c).  

A 50 percent evaluation was warranted for considerable 
impairment of social and industrial adaptability.  

A 70 percent rating was warranted for psychoneurotic 
disability when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A 100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9440 provides that the veteran's 
adjustment disorder is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders, pursuant to 38 C.F.R. § 4.130.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
However, in a precedent opinion of the VA Office of the 
General Counsel, it was held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must 
determine whether the intervening change is more favorable to 
the veteran, and, if the amendment is more favorable, apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  In 
addition, the Board must apply the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial or staged rating in excess of 30 percent for his 
adjustment disorder, under either the "old" or the "new" 
criteria.

With respect to the "old" criteria, in effect prior to 
November 7, 1996, the Board finds that the medical evidence 
on file shows that the veteran's adjustment disorder is 
manifest by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and that the psychoneurotic symptoms have resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Moreover, the Board finds that the evidence does 
not support a finding that the veteran's adjustment disorder 
is manifest by considerable impairment of social and 
industrial adaptability.  

As noted above, the February 1996 VA examiner commented that 
the veteran's psychological symptoms had had a mild to 
moderate impact on his employability, as well as a moderate 
impact on his ability to have interpersonal relationships.  
The GAF scores noted on his March and September 1997 VA 
examinations, as well as the examiner's comments concerning 
psychosocial and environmental problems, reflect mild to 
serious/severe impairment.  Further, the veteran himself 
reported at the December 1998 VA examination that his anxiety 
and depression had had moderate impact on his employability 
and interpersonal relationships.  Similarly, the examiner 
stated that the veteran's generalized anxiety disorder was of 
moderate severity.  Moreover, the GAF scores on both the 
December 1998 and April 1999 VA examinations reflect moderate 
impairment as well.  These consistent findings of moderate 
impairment attributable to the veteran's adjustment disorder 
is consistent with the definition of "definite" impairment 
in VAOGCPREC 9-93.  Consequently, the Board concludes that 
there are no distinctive periods where the veteran's 
adjustment disorder met or nearly approximated the criteria 
for a rating in excess of 30 percent under the "old" 
criteria.

With respect to the "new" criteria, effective November 7, 
1996, the Board notes that the various medical examinations 
have consistently found that the veteran's adjustment 
disorder is manifest by depression, anxiety, chronic sleep 
impairment, and mild memory loss.  Moreover, as noted above, 
the examination findings have consistently indicated that 
this disability has resulted in moderate occupational and 
social impairment.  This corresponds to the criteria for the 
current rating of 30 percent.  Further, for the reasons 
stated below, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a higher rating.

The Board acknowledges that the February 1996 VA examiner 
noted that the veteran's affect was one of flatness, but that 
it was with mild to moderate depression and moderate anxiety.  
Similarly, the December 1998 VA examiner stated that, 
regarding affect, the veteran showed moderate depression, 
moderate anxiety, with stable mood.  Additionally, the April 
1999 VA examiner found that the veteran's mood was depressed, 
and that his affect was appropriate to his mood.  These 
findings of depression and anxiety correspond to the criteria 
for the current 30 percent evaluation under 38 C.F.R. 
§ 4.130.

There were no findings of any speech impairment on the 
February 1996 VA examination.  Granted, the March 1997 VA 
examiner noted that the veteran was quite circumstantial over 
the events that happened in the war, and that he had a 
guttural voice.  However, he was found to be clear and 
coherent, and had no difficulty in responding to questions.  
The April 1999 VA examiner also found that the veteran's 
speech was clear and coherent.  Further, the examiner found 
the veteran's interaction and communication to be 
appropriate.

None of the medical evidence on file shows a finding that the 
veteran experiences panic attacks more than once a week.  In 
fact, the April 1999 VA examiner specifically found that the 
veteran had no indication of panic attack.

The medical evidence does not show that the veteran's 
adjustment disorder has resulted in difficulty in 
understanding complex commands.  For example, the February 
1996 VA examiner noted that there was no evidence of thought 
nor underlying psychotic thought process.  The veteran was 
also found to be well oriented to time, place, and person, 
and able to pursue a goal idea without difficulty.  Further, 
the March 1997 VA examiner noted that the veteran had no 
problems understanding, and seemed to remain with reason.  
The veteran was again found to be well oriented to time, 
place, and person on the December 1998 VA examination, and 
able to follow a goal idea without difficulty.  In addition, 
there was no evidence of any thought fragmentation or 
underlying thinking disorder.  Similarly, the April 1999 VA 
examiner found that the veteran had no impairment of thought 
process.

The Board acknowledges that the medical evidence reflects 
that the veteran has some degree of memory impairment, 
especially with respect to recent events; i.e., short term 
memory.  Further, he has indicated that his memory impairment 
is attributable to a separate organic brain syndrome, for 
which he is pursuing a separate claim of service connection.  
Nevertheless, even assuming that his memory impairment is 
attributable to the already service-connected adjustment 
disorder, the evidence reflects no more than mild memory loss 
which corresponds to the current 30 percent evaluation under 
38 C.F.R. § 4.130.  For example, the February 1996 VA 
examiner found that there was no impairment of either recent 
or remote memory.  Granted, the veteran was found to have 
poor memory for remote and recent events, as well as poor 
recall, on the March 1997 VA examination.  However, on the 
subsequent VA examination in December 1998, it was stated 
that his recent memory showed only mild difficulty, while 
long term memory did not show any marked impairment.  
Regarding the April 1999 VA examination, his memory was found 
to be impaired, especially on short-term events, but he was 
able to provide a history of his longitudinal lifestyle and 
activities.  These findings do not show that his memory loss 
is manifest by retention of only highly learned material, and 
forgetting to complete tasks as described for the next higher 
rating of 50 percent under 38 C.F.R. § 4.130.

The medical evidence does not show that the veteran's 
adjustment disorder has resulted in impaired judgment.  For 
example, the February 1996 VA examiner noted that judgment 
and insight did not appear to be impaired.  The veteran's 
insight and judgment were subsequently found to be within 
acceptable range on the March 1997 VA examination.  Moreover, 
his judgment was found to be intact on both the December 1998 
and April 1999 VA examinations.

The Board also finds that the evidence does not show that the 
veteran's adjustment disorder has resulted in impaired 
abstract thinking.  For example, the February 1996 VA 
examiner found that the veteran showed no impairment or 
disability to deal in abstractions.  There was also no 
evidence of any tangentiality nor underlying psychotic 
thought process.  In addition, the March 1997 VA examiner 
found no indication of confabulation or any abnormal thought 
process.  Granted, the December 1998 VA examiner noted 
abstract conceptualization was moderately impaired, but also 
that abstract conceptualized was intact.  Further, there was 
no evidence of any thought fragmentation or underlying 
thinking disorder.  Moreover, the April 1999 VA examiner 
found that there was no indication of abnormal impulses or 
abnormal thoughts, and no impairment of thought processes.

The medical evidence does indicate disturbances of motivation 
and mood to the extent the veteran has been found to have a 
depressed mood on several occasions.  However, as mentioned 
above, these findings of depression correspond to the 
criteria for the current 30 percent evaluation under 
38 C.F.R. § 4.130.  Additionally, both the February 1996 and 
December 1998 VA examinations found the veteran's mood to be 
stable.  

The Board also finds that despite the occupational and social 
impairment attributable to his adjustment disorder, the 
veteran is generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal.  As mentioned 
above, the medical evidence shows consistent findings of only 
moderate occupational and social impairment.  The March 1997 
VA examination noted that the veteran appeared neat and 
clean.  He was subsequently found to be appropriately attired 
on the December 1998 VA examination.  Similarly, he was found 
to be appropriately dressed and groomed, maintaining good eye 
contact, without any indication of abnormal impulses or 
abnormal thoughts on the April 1999 VA examination.  In 
addition, he was found to have adequate hygiene.  Further, 
the veteran has been consistently found to competent for VA 
purposes.  Moreover, the veteran has indicated that he 
retired in 1992 due to his back disability, as well as his 
subsequent respiratory problems; i.e., the evidence does not 
show that he retired because of his adjustment disorder.  It 
is noted that the veteran is currently service-connected for 
emphysema, chronic obstructive pulmonary disease, evaluated 
as 100 percent disabling.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his adjustment disorder 
under either the "old" or "new" criteria for evaluating 
mental disabilities.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  Further, the Board notes that in making the 
above determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's adjustment disorder met or 
nearly approximated the criteria necessary for a disability 
rating in excess of 30 percent.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).












ORDER

Entitlement to an initial rating in excess of 30 percent for 
an adjustment disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

